DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has made material amendments to the claims support for which exists in the original filing.  After further search and consideration allowable subject matter is below identified.
Terminal Disclaimer
The terminal disclaimer filed on 4/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.10,907,106, U.S. Patent No. 10, 947,444, Application No. 17201709, Application No. 16490187 and Application No. 16646472 has been reviewed and is/are accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Saliwanchik on 4/21/2022.
The application has been amended as follows: 
Claim 1 is amended as follows:  
After:  “wherein the fermentation broth does not comprise live yeast cells,” 
ADD:  -- and, further comprising applying an ionic liquid in a concentration of 1% to 5 % by weight to the heavy crude oil, wherein the ionic liquid is selected from ethyl ammonium nitrate and glycerol magnesium sulfate heptahydrate,--
Claim 19 is amended as follows:  
After:  “wherein the fermentation broth does not comprise live yeast cells,” 
ADD:  -- further comprising applying an ionic liquid to the heavy hydrocarbon substances, said ionic liquid comprising ethyl ammonium nitrate and glycerol magnesium sulfate heptahydrate,--
Cancel Claim 2
Cancel Claim 15
Cancel Claim 20
Allowable Subject Matter
Claims 1, 3, 8-9, 11, 14, and 16-19 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art Kim Park Lee and Campbell do not teach the claimed combination of the fermentation broth without live yeast cells of the claimed species, the sophorolipid with addition of an ionic liquid of the instantly claimed species and there is no motivation for one of ordinary skill in the art at the time of filing the invention to add said components in applying to various heavy crude and hydrocarbon substances.  The prior art does not teach or fairly suggest the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771